Exhibit 99.1 Oxford Immunotec Reports Fourth Quarter and Full Year 2015 Financial Results ● Fourth quarter revenue of$16.8 millionincreased 42% on a constant currency basis compared to prior year period ● 2015 revenue of $62.8 million increased 33 % on a constant currency basis compared to prior year ● T-SPOT ® .PRT assay made available in the United States as laboratory developed test (LDT) ● Gained CE Mark for the T-SPOT.PRT assay OXFORD, United Kingdom and MARLBOROUGH, Mass., March 1, 2016 (GLOBE NEWSWIRE) Oxford Immunotec Global PLC (Nasdaq:OXFD), a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced fourth quarter and full year 2015 financial results. "We are pleased with our fourth quarter financial and operating results as well as the significant progress we made during 2015," said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Our sales performance, driven by accelerated growth in all geographies,exceeded expectations. We are also excited by the progress we made in our pipeline during the year and look forward to the many growth opportunities for our business in the future.” By revenue type, total revenues were, in millions: Three Months Ended December 31 , Full Year Ended December 31, 5 Percent Change 5 Percent Change Product $ $ 31 % $ $ 19 % Service 46 % 35 % Total r evenue $ $ 39 % $ $ 27 % By geography, total revenues were, in millions: Three Months Ended December 31 , Full Year Ended December 31, Percent Change Percent Change 5 4 As Reported Constant Currency 5 4 As Reported Constant Currency United States $ $ 51 % 51 % $ $ 39 % 39 % Europe & ROW -3 % 5 % -2 % 10 % Asia 40 % 45 % 23 % 33 % Total r evenue $ $ 39 % 42 % $ $ 27 % 33 % We evaluate our revenue on both an as reported and a constant currency basis. The constant currency presentation, which is a non-GAAP measure, excludes the impact of fluctuations in foreign currency exchange rates. 1 Fourth Quarter 2015 Financial Results Revenue for the fourth quarter of 2015 was$16.8 million, representing 39% growth over the fourth quarter 2014 revenue of$12.1 million. On a constant currency basis, revenue growth was 42% versus the prior year period. 2015 fourth quarter product revenue was$8.2 millionrepresenting a 31% increase from product revenue of$6.2 millionin the fourth quarter of 2014. The increase in product revenue was primarily attributable to volume growth in Asia. Service revenue for the fourth quarter of 2015 was $8.6 million, up 46% from the 2014 fourth quarter revenue of$5.9 million. The increase in service revenue was primarily driven by increased volume, specifically in the institutional and patient testing segments, in the United States. United Statesrevenue was$8.4 millionin the fourth quarter of 2015 representing 51% growth over the same period's revenue of$5.6 millionin the prior year. Growth was driven primarily by accelerated growth in the institutional segment and early contribution from the patient testing segment. Europe& ROW revenue was$1.8 millionin the fourth quarter of 2015 representing a 3% decrease compared to fourth quarter of 2014. On a constant currency basis, Europe & ROW grew 5% versus the fourth quarter of 2014. Asiarevenue was$6.6 millionin the fourth quarter of 2015 representing 40% growth over 2014 fourth quarter revenue of$4.7 million. On a constant currency basis,Asiagrew 45% versus the fourth quarter of 2014. The increase was driven by continued growth in both China and Japan. Gross profit for the fourth quarter of 2015 was$8.5 million, an increase of$1.9 millionover gross profit of$6.6 millionin the same period of 2014. Gross margin was 50.4%, a decrease of 4.3 percentage points from the gross margin of 54.7% in the fourth quarter of 2014. The decrease in gross margin was primarily due to an increased percentage of lower margin product sales volume in China and Japan, as well as the ongoing refinement of the full automation process in our Memphis laboratory. Operating expenses were$14.7 millionin the fourth quarter of 2015, an increase of$1.4 millioncompared to$13.3 millionin the same period last year. The increase in operating expenses was primarily due to headcount increases related to both sales and marketing and general and administrative functions, as well as increased costs from clinical studies and legal fees during the quarter. EBITDA for the fourth quarter was$(5.7) millioncompared to$(6.2) millionin the fourth quarter of 2014.Adjusted EBITDA was$(4.7) millionfor the fourth quarter compared to$(5.4) millionin the same period in 2014. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Net loss for the fourth quarter of 2015 was$6.4 million, or$0.29per share, compared to$6.7 million, or$0.39per share, in the fourth quarter of 2014. Net loss per share was based on 22,264,307 and 17,337,646 weighted average ordinary shares outstanding for the fourth quarters of 2015 and 2014, respectively. Cash and cash equivalents were$83.7 millionas ofDecember 31, 2015compared to$88.5 millionas ofSeptember 30, 2015. Full Year 2015 Financial Results Revenue for the full year 2015 was$62.8 million, representing 27% growth over the full year 2014 revenue of$49.5 million. On a constant currency basis, revenue growth was 33% versus the prior year. 2015 full year product revenue was$30.2 millionrepresenting a 19% increase from product revenue of$25.4 millionin the full year 2014. The increase in product revenue was primarily attributable to volume growth in Asia. Service revenue for the full year 2015 was $32.6 million, up 35% from $24.1 million in the full year 2014. The increase in service revenue was primarily driven by increased volume, specifically in the institutional and patient testing segments, in the United States. 2 United Statesrevenue was$31.4 millionin the full year 2015 representing 39% growth compared to full year 2014 revenue of$22.5 million. Growth was driven primarily by accelerated growth in the institutional segment and early contribution from the patient testing segment. Europe& ROW revenue was$7.1 millionin the full year 2015 representing a 2% decrease compared to full year 2014 revenue of$7.2 million. On a constant currency basis, Europe & ROW grew 10% versus the full year 2014. Asiarevenue was$24.3 millionin the full year 2015 representing 23% growth over full year 2014 revenue of$19.8 million. On a constant currency basis,Asiagrew 33% versus the full year 2014. The increase was driven by continued growth in both China and Japan. Gross profit for the full year 2015 was$33.2 million, an increase of$7.7 millionover gross profit of$25.5 millionin the full year 2014. Gross margin was 52.9%, an increase of 1.4 percentage points from a gross margin of 51.5% in the full year 2014. The increase in gross margin was a consequence of driving operational efficiencies. Operating expenses were$57.4 millionin the full year 2015, an increase of$10.0 millioncompared to$47.4 millionin the full year 2014. Operating expenses increased at a slower rate than revenue during the year. The increase was primarily due to company-wide headcount increases to support the Company’s growth, in particular, the expansion of our sales forces in the U.S. and Japan. In addition legal fees and costs from clinical studies increased during the year. EBITDA for the full year 2015 was$(22.1) millioncompared to$(20.2) millionfor the full year 2014.Adjusted EBITDA was$(18.2) millionfor the full year 2015 compared to$(17.7) millionfor the full year 2014. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Net loss for the full year 2015 was$24.5 million, or$1.12 per share, compared to$22.2 million, or$1.28per share, for the full year 2014. Net loss per share was based on 21,781,933 and 17,310,148 weighted average ordinary shares outstanding for the full years 2015 and 2014, respectively. Business Outlook We expect to report revenue of between$16.6and$17.3 millionfor the first quarter of 2016. We expect to report full year 2016 revenue of between$74and$77 million, representing 18-23% year-over-year growth on both a reported and constant currency basis. Conference Call Oxford Immunotecwill host a conference call onTuesday, March 1, 2016at8:00 a.m. Eastern Timeto discuss its fourth quarter and full year 2015 financial results. The call will be concurrently webcast. To listen to the conference call on your telephone please dial (855) 363-5047 for United Statescallers and +1 (484) 365-2897 for international callers and reference confirmation code 55316515 approximately ten minutes prior to start time. To access the live audio webcast or subsequent archived recording, visit the Investor Relations section ofOxford Immunotec'swebsite at www.oxfordimmunotec.com . The replay will be available on the Company's website for approximately 60 days. AboutOxford Immunotec Oxford Immunotec Global PLC is a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions. The Company's first product is the T-SPOT®
